Name: EFTA SURVEILLANCE AUTHORITY DECISION No 18/95/COL of 17 March 1995 amending for the first time the Rules of Procedure of the EFTA Surveillance Authority
 Type: Decision
 Subject Matter: nan
 Date Published: 1995-06-08

 Avis juridique important|E1995C0018EFTA SURVEILLANCE AUTHORITY DECISION No 18/95/COL of 17 March 1995 amending for the first time the Rules of Procedure of the EFTA Surveillance Authority Official Journal L 125 , 08/06/1995 P. 0025 - 0025EFTA SURVEILLANCE AUTHORITY DECISION No 18/95/COL of 17 March 1995 amending for the first time the Rules of Procedure of the EFTA Surveillance Authority THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice (Surveillance and Court Agreement), and in particular Article 13 thereof,Whereas on 1 January 1995 the Republic of Austria, the Republic of Finland and the Kingdom of Sweden acceded to the European Union;Whereas certain adjustments have therefore been made to the Surveillance and Court Agreement, as provided for in the Agreement adjusting certain agreements between the EFTA States (1);Whereas, however, the Surveillance and Court Agreement, as worded prior to these adjustments, shall, during a transitional period, continue to apply to certain activities of the Surveillance Authority, as provided for in the Agreement on transitional arrangements for a period after the accession of certain EFTA States to the European Union (2);Whereas, according to Article 19 of the Agreement adjusting certain agreements between the EFTA States, the Surveillance Authority is to make such adaptations to its Rules of Procedure as are rendered necessary by that Agreement,HAS ADOPTED THIS DECISION:1. In Articles 8 and 13 and in paragraph 4 of Article 14 of the Rules of Procedure of the EFTA Surveillance Authority (3) 'three` shall be replaced by 'two`.2. This Decision shall enter into force on 17 March 1995. The amendments to the Rules of Procedure provided for in the Decision shall not apply to activities of the Surveillance Authority carried out in accordance with the Agreement on transitional arrangements for a period after the accession of certain States to the European Union.3. This Decision, which is authentic in the English language, shall be published in the EEA Section of and the EEA Supplement to the Official Journal of the European Communities.Done at Brussels, 17 March 1995.For the EFTA Surveillance AuthorityThe PresidentKnut ALMESTAD(1) Done in Brussels on 29 December 1994.(2) Done in Brussels on 28 September 1994.(3) Decision No 1/94/COL (OJ No L 113, 4. 5. 1994, p. 19, EEA Supplement No 6, 4. 5. 1994, p. 1.)